        Case 3:19-cv-00335-SDD-EWD               Document 54        01/28/21 Page 1 of 50




                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA


US FIRE PUMP COMPANY, LLC                                                       CIVIL ACTION

VERSUS                                                                          19-335-SDD-EWD

ALERT DISASTER CONTROL (MIDDLE
EAST) LTD., ET AL.

                                               RULING

        Before the Court is a Motion to Dismiss1 under Rule 12(b)(2) and Rule 12(b)(5)

and a Motion for Partial Dismissal2 under Rule 12(b)(6) filed by Alert Disaster Control

(Asia) PTE. Ltd (“Alert Asia”), Alert Disaster Control (Middle East) Ltd. (“Alert Middle

East”), and Michael E. Allcorn (“Allcorn”) (collectively, “Defendants”). US Fire Pump

Company, LLC (“Plaintiff”) filed an Opposition3 to each Motion, to which Defendants filed

two Replies.4 For the following reasons, Defendants’ Motion to Dismiss5 under Rule

12(b)(2) and Rule 12(b)(5) shall be DENIED, and Defendants’ Motion for Partial

Dismissal6 under Rule 12(b)(6) shall be GRANTED in part and DENIED in part.

I.      BACKGROUND

        This is at core a breach of contract case. However, Plaintiff brings several causes

of action against three foreign defendants with different citizenships and asserts a veil


1
  Rec. Doc. No. 44.
2
  Rec. Doc. No. 45. Despite being styled a “Motion for Partial Dismissal” Defendants’ requested relief is
dismissal of the entire Amended Complaint. Rec. Doc. No. 45-1, p. 8.
3
  Rec. Doc. No. 46; Rec. Doc. No. 47.
4
  Rec. Doc. No. 52; Rec. Doc. No. 53.
5
  Rec. Doc. No. 44.
6
  Rec. Doc. No. 45.
                                                                                                        1



                                                                                              63780
        Case 3:19-cv-00335-SDD-EWD                  Document 54          01/28/21 Page 2 of 50




piercing theory. The Court will provide the following summary of the salient facts in this

complex dispute.

        A. The Parties

        Plaintiff is an LLC whose sole member is Louisiana domiciliary Christopher Ferrara

(“Ferrara”).7 Plaintiff is a provider of “industrial fire solutions” and a manufacturer of

firefighting systems operated in Holden, Louisiana.8 Alert Middle East is a company

incorporated in Cyprus with its “place of business in the United Arab Emirates and other

locations outside of the United States.”9 Alert Asia is a company organized in Singapore

with its principal place of business in Singapore.10 Both Alert companies are engaged in

emergency response and risk management, with an emphasis on “oilfield firefighting and

blowout control, well control engineering and project management, marine and industrial

firefighting, hazardous material control, integrated QHSE management, safety and

survival training, toxic environment protection, and fire and safety OEM and product

sales.”11 Allcorn is the common tie between these companies, allegedly serving as sole

shareholder and operator of each.12 Allcorn is also, by his own admission, the managing

director of each company.13 Allcorn is a permanent resident of Singapore, and a

registered resident of the UAE.14




7
  Rec. Doc. No. 38, p. 1
8
  Id. at p. 12.
9
  Rec. Doc. No. 44-2, p. 2.
10
   Id.
11
   Rec. Doc. No. 38, p. 5 (cleaned up).
12
   Id. at pp. 4–5; Rec. Doc. No. 46-4, p. 2; Rec. Doc. No. 46-3, p. 1.
13
   Rec. Doc. No. 44-2, pp. 1–2.
14
   Id. at p. 3.
                                                                                                    2



                                                                                            63780
        Case 3:19-cv-00335-SDD-EWD               Document 54   01/28/21 Page 3 of 50




       B. Facts Alleged

       Plaintiff and Alert Middle East, via Allcorn, began negotiations on December 5,

2018, for Plaintiff to sell firefighting equipment to Alert Middle East.15 Who initiated contact

is a matter of dispute. Plaintiff alleges that Allcorn and Plaintiff traded a flurry of emails,

phone calls, and text messages over several months related to specifications for the

equipment, pricing, payment terms, and delivery.16 Although Plaintiff tendered several

contracts, the parties never executed one. Plaintiff alleges that a contract formed through

communications which evidence offer and acceptance. In sum, beginning in December

2018 and into February 2019, Alert Middle East, via Allcorn, allegedly agreed to purchase

more than $3.4 million in materials and equipment from Plaintiff.17

       On January 10, 2019, Plaintiff contacted Alert Middle East to inquire about

payment.18 On January 29, 2019, Alert Middle East, via Allcorn, emailed an

assurance of future payment.19 Plaintiff alleges that no payment has been made

despite multiple demands.20 Plaintiff filed suit on May 29, 2019, claiming breach of

contract, bad faith breach of contract, fraud, a violation of the Louisiana Unfair Trade

Practices Act (“LUTPA”), and failure to pay on an open account.21 Plaintiff seeks

specific performance and damages, including interest, costs, lost profits, incidental

damages, court costs, attorney fees, and treble damages.22


15
   Rec. Doc. No. 38, p. 13.
16
   Id. at pp. 13–29.
17
   Id. at p. 11.
18
   Rec. Doc. No. 38, pp. 27–28; Rec. Doc. No. 38-5.
19
   Rec. Doc. No. 38, pp. 27–28.
20
   Id. at pp. 28–29.
21
   Id. at pp. 30–47.
22
   Id. at pp. 48–49.
                                                                                              3



                                                                                      63780
        Case 3:19-cv-00335-SDD-EWD                  Document 54         01/28/21 Page 4 of 50




II.     LAW AND ANALYSIS

        Subject matter jurisdiction is based on diversity of citizenship. Defendants

challenge personal jurisdiction under Rule 12(b)(2) and allege improper service of

process under Rule 12(b)(5); Defendants also move to dismiss under Rule 12(b)(6).

        A. Personal Jurisdiction: Rule 12(b)(2) Motion to Dismiss

        Plaintiff asserts that the Court has specific personal jurisdiction over Alert Middle

East and Allcorn for both its contractual and tortious causes of action.23 Plaintiff argues

that Allcorn and Alert Middle East’s contacts can be imputed to Alert Asia for the purpose

of personal jurisdiction under a single business enterprise theory.24

         A federal district court sitting in diversity may exercise personal jurisdiction

over a foreign defendant if: (1) the long-arm statute of the forum state enables

personal jurisdiction over the defendant, and (2) the exercise of personal jurisdiction

is consistent with the Due Process Clause. The due process and long-arm statute

inquiries    merge       because       Louisiana's      long-arm       statute    extends       jurisdiction

coextensively with the limits of the Due Process Clause.25

        A court may exercise specific jurisdiction26 in conformity with due process “in a suit

arising out of or related to the defendant's contacts with the forum”27 when the

“‘nonresident defendant has purposefully directed its activities at the forum state and the




23
   Plaintiff argues that the minimum contacts test differs depending on the theory of liability. Rec. Doc. No.
46, pp. 11–16.
24
   Id. at. pp. 16–18.
25
   Petroleum Helicopters, Inc. v. Avco Corporation, 834 F.2d 510, 512 (5th Cir.1987).
26
   Plaintiff does not allege general jurisdiction.
27
   Luv N' Care, Ltd., v. Insta–Mix, Inc., 438 F.3d 465, 469 (5th Cir. 2006) (internal citations omitted).
                                                                                                            4



                                                                                                   63780
        Case 3:19-cv-00335-SDD-EWD                   Document 54          01/28/21 Page 5 of 50




litigation results from alleged injuries that arise out of or relate to those activities.’”28 The

Fifth Circuit follows a three-step analysis for specific personal jurisdiction. First, a court

must determine “whether the defendant has minimum contacts with the forum state, i.e.,

whether it purposely directed its activities toward the forum state or purposefully availed

itself of the privileges of conducting activities there.”29 The “‘purposeful availment’ must

be such that the defendant ‘should reasonably anticipate being haled into court’ in the

forum state.”30 Second, a court considers “whether the plaintiff's cause of action arises

out of or results from the defendant's forum-related contacts.”31 Third, “[e]ven if minimum

contacts exist, the exercise of personal jurisdiction over a non-resident defendant will fail

to satisfy due process requirements if the assertion of jurisdiction offends traditional

notions of fair play and substantial justice.”32

        “When a nonresident defendant presents a motion to dismiss for lack of personal

jurisdiction, the plaintiff bears the burden of establishing the court's jurisdiction over the

nonresident.”33 When a district court rules on a motion to dismiss without an evidentiary

hearing, the plaintiff need only present a prima facie case of personal jurisdiction.34 At

this stage, uncontroverted allegations in the complaint must be taken as true, and conflicts



28
   Choice Healthcare, Inc. v. Kaiser Found. Health Plan of Colo., 615 F.3d 364, 368 (5th Cir. 2010) (quoting
Walk Haydel & Assocs., Inc. v. Coastal Power Prod. Co., 517 F.3d 235, 243 (5th Cir.2008)).
29
   Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 271 (5th Cir. 2006).
30
   Ruston Gas Turbines, Inc. v. Donaldson Co., Inc., 9 F.3d 415, 419 (5th Cir. 1993) (quoting World-Wide
Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980)). See also Burger King Corp. v. Rudzewicz, 471
U.S. 462, 475 (“This ‘purposeful availment requirement ensures that a defendant will not be haled into a
jurisdiction solely as a result of ‘random,’ ‘fortuitous,’ or ‘attenuated’ contacts.”) (citations omitted); In re
Chinese Manufactured Drywall Products Liability Litigation, 742 F.3d 576, 588 (5th Cir. 2014).
31
   Seiferth, 472 F.3d at 271.
32
   Ruston Gas Turbines, 9 F.3d at 421 (internal citations omitted).
33
   Stuart v. Spademan, 772 F.2d 1185, 1192 (5th Cir. 1985).
34
   Trinity Indus., Inc. v. Myers & Assoc., Ltd., 41 F.3d 229, 230–31 (5th Cir. 1995).
                                                                                                                5



                                                                                                     63780
        Case 3:19-cv-00335-SDD-EWD                 Document 54         01/28/21 Page 6 of 50




between the parties' affidavits must be resolved in the plaintiff’s favor.35 To aid resolution

of the jurisdictional issue, a court “may receive interrogatories, depositions or any

combination of the recognized methods of discovery . . . . But even if the court receives

discovery materials, unless there is a full and fair hearing, it should not act as a fact finder

and must construe all disputed facts in the plaintiff's favor and consider them along with

the undisputed facts.”36 “When deciding a motion to dismiss for lack of personal

jurisdiction, the court is not limited to considering the facts pleaded in the complaint.”37

            1. Allcorn/Alert Middle East’s Contacts with Louisiana

        The starting point of the fact-intensive analysis is Allcorn/Alert Middle East’s

contacts with Louisiana. Plaintiff asserts Allcorn contacted it first.38 Defendants assert that

Plaintiff contacted them first because Plaintiff’s agent in the UAE, Emergency Safety

Solutions (“ESS”), contacted Defendants first.39 Defendants cite to the affidavit of David

Jackson, Managing Director of ESS.40 Jackson attests that on December 5, 2018, he

provided Alert Middle East with Plaintiff’s contact information and asked Alert Middle East

to reach out to Plaintiff as a potential customer.41 Jackson also notified Plaintiff of the

potential sales opportunity.42 Alert Middle East, via Allcorn, contacted Plaintiff on the




35
   D.J. Inv., Inc. v. Metzeler Motorcycle Tire Agent Gregg, Inc., 754 F.2d 542, 546 (5th Cir. 1985).
36
   Walk Haydel & Assocs., Inc. v. Coastal Power Prod. Co., 517 F.3d 235, 241–42 (5th Cir. 2008) (holding
that the district court erred in requiring a plaintiff to establish more than a prima facie case even after a
limited pretrial evidentiary hearing) (internal citations and quotations omitted).
37
   Id.
38
   Rec. Doc. No. 46, p. 11; Rec. Doc. No. 38, p. 13.
39
   Rec. Doc. No. 44-1, p. 5–6.
40
   Id; Rec. Doc. No. 44-3.
41
   Rec. Doc. No. 44-3, p. 2.
42
   Id.
                                                                                                            6



                                                                                                  63780
        Case 3:19-cv-00335-SDD-EWD                    Document 54         01/28/21 Page 7 of 50




same day.43 So while Plaintiff’s agent initially contacted Alert Middle East, Alert Middle

East then took the next step to contact Plaintiff directly.

        From there, the parties began exchanging emails, phone calls, and text messages.

The substantive emails began on December 5, 2018, when Allcorn acknowledged that

the parties had spoken on the phone earlier that day and requested quotes for several

items.44 Later that day, Plaintiff’s representative sent Allcorn a quote.45 The following day,

December 6, Allcorn sent an additional email acknowledging that another phone call had

occurred and “confirm[ing] [Alert Middle East’s] interest in the immediate purchase of the

following. . . .”46 Plaintiff’s representative responded with an updated proposal and draft

contract.47 Plaintiff alleges that this contract provided for Louisiana choice of law and

F.O.B. Holden, Louisiana.48 However, Defendants did not sign this or any other contract.

        On the following day, December 7, Allcorn sent one email with pictures of

Defendants’49 current equipment50 and one email acknowledging a phone call that had

occurred that day and providing a timeline for Allcorn/Alert Middle East’s payment to

Plaintiff.51 Plaintiff’s representative emailed Allcorn that night requesting that Allcorn sign




43
   Id at p. 3. Defendants introduced David Jackson’s affidavit into the record. See also, Rec. Doc. No. 38-
11, p. 2.
44
   Rec. Doc. No. 38-1, p. 1; The first email in the chain is from David Jackson of ESS to Allcorn with Plaintiff’s
staff cc’d directing Allcorn to contact those staff members regarding pricing and delivery. One hour and
twenty-six minutes later, Allcorn sent his first email to Plaintiff.
45
   Id. at p. 5.
46
   Id. at p. 7. “Further to our call earlier this evening . . .” Id.
47
   Id. at pp. 11–15. Which bound Allcorn personally.
48
   Id.
49
   The Court uses the term “Defendants” loosely. The pictures depict “Alert” pumps and monitors but do not
indicate which Alert company they belong to.
50
   Presumably so that Plaintiff knew exactly what Defendants wanted.
51
   Rec. Doc. No. 38-1, p. 16.
                                                                                                                 7



                                                                                                      63780
       Case 3:19-cv-00335-SDD-EWD          Document 54      01/28/21 Page 8 of 50




and return the proposal and contract or ask for revisions.52

       On the following day, December 8, Allcorn responded to the previous email and

indicated that Allcorn/Alert Middle East would sign the contract if the reference to ENOC53

was removed and the client name was amended to Alert Middle East—instead of Alert

Asia and Allcorn as it had been written.54 In the same email, Allcorn requested preferential

pricing and indicated that “we wish to establish a long-term relationship between ALERT

– US Fire Pump.”55 On the same day, Allcorn sent another email with 32 pictures of Alert

equipment for reference.56 Plaintiff’s representative responded with a revised contract in

conformance with Allcorn’s request.57

       On December 10, Plaintiff’s representative sent Allcorn an email that

acknowledged an earlier conference call, scheduled another call, and attached another

revised quotation and contract.58 Allcorn responded, acknowledged receipt of the

quotation and contract, and stated, “[t]he revised Service Quotation and Contract shall be

duly signed, scanned, and returned to you immediately upon our arrival at the office in

the morning.”59 Allcorn also sent an email that day with a copy of the ENOC–Alert Middle

East contract.60

       On December 17, Plaintiff’s representative emailed Allcorn the invoices.61 Allcorn


52
   Id. at p. 25.
53
   The Emirates National Oil Company.
54
   Id. at p. 26.
55
   Id.
56
   Id. at p. 28.
57
   Id. at pp. 67–72.
58
   Id. at p. 73.
59
   Id. at p. 79.
60
   Rec. Doc. No. 38-15, pp. 1–19.
61
   Rec. Doc. No. 38-2, pp. 1–6.
                                                                                          8



                                                                                  63780
        Case 3:19-cv-00335-SDD-EWD                 Document 54        01/28/21 Page 9 of 50




responded, requesting a correction to one field, but otherwise “confirmed the invoices as

presented.”62 The following day, December 18, Allcorn confirmed receipt of the amended

proposals via email.63 From there things deteriorated.

        On January 28, 2019, Allcorn confirmed “receipt of the requested photographs” of

the equipment Plaintiff built and asked for more pictures of other equipment.64 On the

following day, January 29, Allcorn confirmed receipt of the additional pictures.65 On one

occasion in February 2019, Allcorn sent Plaintiff’s representative a text message.66

Finally, Ferrara attests to Allcorn attending telephone conferences, sending emails and

text messages, and calling Plaintiff.67

            2. Personal Jurisdiction Analysis for Allcorn and Alert Middle East

        Plaintiff argues that this Court has personal jurisdiction over Alert Middle East for

the contract claims.68 Plaintiff appears to argue that this Court has personal jurisdiction

over Allcorn personally for the contract claims and briefs personal jurisdiction over

Allcorn/Alert Middle East jointly.69 However, “jurisdiction over individual officers and

employees of a corporation may not be predicated merely upon jurisdiction over the

corporation itself.”70 “When dealing with corporate officers, a court must look to the


62
   Id. at p. 6.
63
   Id. at p. 16.
64
    Rec. Doc. No. 38-3, p. 16. This is indicative of there having been a phone call or some other
communication prior. Rec. Doc. No. 47, p. 16.
65
   Id. at p. 15.
66
   Rec. Doc. No. 38-6, pp. 1–6.
67
   Rec. Doc. No. 38-11, pp. 1–4.
68
   Rec. Doc. No. 46, pp. 11–18.
69
   Id. at p. 11. Plaintiff’s heading reads, “1. Sufficient Minimum Contacts: Contract Claims v. Alert Middle
East, Allcorn”.
70
   Escoto v. U.S. Lending Corp., 95-2692 (La. App. 4 Cir. 5/22/96), 675 So. 2d 741, 745, writ denied, 96-
1634 (La. 9/27/96), 679 So. 2d 1343 (quoting Cobb Industries, Inc. v. Hight, 469 So.2d 1060, 1063 (La.
App. 2nd Cir.1985)).
                                                                                                           9



                                                                                                 63780
       Case 3:19-cv-00335-SDD-EWD                 Document 54         01/28/21 Page 10 of 50




individual and personal contacts, if any, of the officer or employee, with the forum state.”71

This analysis applies to Allcorn because he is the managing director of Alert Middle

East.72

        Under Louisiana law, the Court can impute Alert Middle East’s contacts to Allcorn.

In Fryar v. Westside Habilitation Center, the Louisiana Supreme Court held that the

exercise of personal jurisdiction over a bank officer was appropriate because: (1) the bank

officer was the only officer involved in the transaction, (2) the officer was responsible for

the bank’s commitments in the contract, and (3) the officer had a duty to see that the

bank’s obligations were carried out.73 The supreme court held, “[a]n employee cannot

shield himself behind a corporate wall when he is the officer responsible for the

corporation's acts in a particular transaction.”74 Plaintiff alleges, and Defendants do not

controvert, that Allcorn is the only director and shareholder of Alert Middle East.75 Thus,

assuming Alert Middle East had an obligation, the execution of that obligation was solely

contingent on the will of its only director—Allcorn. If the Court has personal jurisdiction

over Alert Middle East for the contractual claims, the Court has personal jurisdiction over

Allcorn. Because the only contacts that Plaintiff alleges were contacts by Allcorn on behalf

of Alert Middle East, the minimum contacts portion of the analysis merges for the two.

        The unchallenged email chain that Plaintiff introduced of the communications

indicates that Allcorn negotiated delivery terms, pricing terms, types of equipment, and



71
   Id.
72
   Rec. Doc. No. 44-2, p. 1.
73
   Fryar v. Westside Habilitation Ctr., 479 So. 2d 883, 890 (La. 1985).
74
   Id.
75
   Rec. Doc. No. 46-3, p. 1; Rec. Doc. No. 44-2, p. 1; Rec. Doc. No. 38, p. 4.
                                                                                                 10



                                                                                         63780
       Case 3:19-cv-00335-SDD-EWD                 Document 54         01/28/21 Page 11 of 50




other contractual terms. The email chain also demonstrates that Allcorn knew or should

have known that each of those communications were being directed to a Louisiana

company at the latest on December 5, 2018—the same day negotiations started—

because the quotation sent that day listed Plaintiff’s Holden, Louisiana address.76 Ferrara

attests that Allcorn agreed to the terms and price of the contract and agreed that one

existed,77 and Allcorn attests to precisely the opposite;78 however, conflicts in affidavits

are settled in favor of the plaintiff at the 12(b)(2) stage.79 The email chain shows that

Allcorn agreed to sign the written contract and confirmed the accuracy of the invoices, but

in any event did not memorialize those understandings in writing via a contract.80 The

question is: are the above contacts sufficient under the Due Process Clause for this Court

to exercise specific jurisdiction over Allcorn/Alert Middle East?

        The Court finds in the affirmative. Defendants argue that the Court does not have

specific personal jurisdiction because the present case is based on “an isolated sales

transaction between a resident seller and a non-resident buyer.”81 Defendants rely almost

exclusively on Hydrokinetics, Inc. v. Alaska Mechanical, Inc. for the proposition that a

“single, isolated transaction” is insufficient for specific personal jurisdiction.82 Defendants

also argue that Plaintiff made the initial overture (through ESS, Plaintiff’s agent), and there

was no executed contract, so there are not minimum contacts.



76
   Rec. Doc. No. 38-1, p. 6.
77
   Rec. Doc. No. 38-11, p. 2.
78
   Rec. Doc. No. 44-2, p. 1.
79
   D.J. Inv., Inc. v. Metzeler Motorcycle Tire Agent Gregg, Inc., 754 F.2d 542, 546 (5th Cir.1985).
80
   Rec. Doc. No. 38-2, pp. 1–6; Rec. Doc. No. 38-1, p. 79.
81
   Rec. Doc. No. 44-1, p. 8.
82
   700 F.2d 1026 (5th Cir. 1983); Rec. Doc. No. 44-1 pp. 8–11.
                                                                                                          11



                                                                                                  63780
       Case 3:19-cv-00335-SDD-EWD         Document 54      01/28/21 Page 12 of 50




        In response, Plaintiff—who bears the burden of proving jurisdiction—argues that

minimum contacts exist because: there was prolonged contact between the parties; the

unsigned contracts and documents provided for Louisiana choice of law and F.O.B.

Holden, Louisiana; Allcorn/Alert Middle East knew that Plaintiff would perform entirely in

Louisiana; and Allcorn/Alert Middle East exerted “significant control” over Plaintiff’s

assembly of the equipment.83 Plaintiff argues that the factors that Defendants cite are not

determinative and provide some authority to that effect

        Hydrokinetics is distinguishable. The defendant, Alaska Mechanical, was

approached by an agent of the plaintiff, Hydrokinetics, who communicated that

Hydrokinetics was interested in supplying Alaska Winter with equipment for an upcoming

project.84 Alaska Mechanical and the agent negotiated some of the contract, then the

parties themselves communicated by telephone, letter, and telex (a predecessor of the

fax machine).85 Two of Alaska Mechanical’s officers visited Hydrokinetics’ plant in

Texas.86 The signed contract provided that Hydrokinetics would build the equipment in

Texas and deliver it to Washington.87 Importantly, the contract also contained an Alaska

choice of law clause.88 Alaska Mechanical did not like the goods for whatever reason and

refused to pay for them. Hydrokinetics sued in federal court in Texas.

        The Fifth Circuit concluded there were not minimum contacts. After noting that the

number of contacts was not determinative and that the heart of the issue was whether


83
   Rec. Doc. No. 46, pp. 10–15.
84
   700 F.2d 1027 (5th Cir. 1983).
85
   Id. at 1027–1029.
86
   Id.
87
   Id.
88
   Id.
                                                                                          12



                                                                                  63780
       Case 3:19-cv-00335-SDD-EWD                  Document 54         01/28/21 Page 13 of 50




Alaska Mechanical had purposefully availed itself of the benefits of Texas,89 the court

went on to describe as important the facts that: Hydrokinetics’ agent initiated contact and

started the negotiations, the contract contained an Alaska choice of law clause, and

delivery was made in Washington—not Texas.90 The court also found it important that

Alaska Mechanical’s only performance in Texas under the contract was payment.91 The

court noted that the exchange of communications between the parties was insufficient to

establish minimum contacts.92 In distinguishing the cases Hydrokinetics cited, the court

noted that the inclusion of the Alaska choice of law clause made it less foreseeable that

Alaska Mechanical could be haled into Texas.93 The court also emphasized that Alaska

Mechanical did not have to do an “integral, essential portion” of its performance in

Texas.94

        The facts in this case are dissimilar, but the legal principles articulated in

Hydrokinetics inform the Court’s analysis. Plaintiff’s agent did not begin the negotiations;

rather, Plaintiff’s agent gave Alert Middle East, via Allcorn, Plaintiff’s contact information,

and Allcorn/Alert Middle East made the decision to reach out.95 The initial substantive


89
   “Considerations such as the quality, nature, and extent of the activity in the forum, the foreseeability of
consequences within the forum from activities outside it, and the relationship between the cause of action
and the contacts, relate to whether to can be said that the defendant’s actions constitute ‘purposeful
ailment.’” Id.
90
   Id. at 1028–30.
91
   Id.
92
   Id.
93
   Id.
94
    Id. The court was distinguishing Product Promotions, Inc. v. Cousteau 495 F.2d 483 (5th Cir.1974)
wherein the nonresident defendant had to deliver the product in the forum state, and the court concluded
that sufficed to establish minimum contacts.
95
   Rec. Doc. No. 44-3, pp. 1–3. Defendants argue that because Plaintiff’s agent made the first contact,
Plaintiff made first contact. Defendants provide no support for this assertion, and while the Court is
cognizant that to some extent the actions of an agent within the scope of his authority are imputed to the
principal, application of that legal fiction in the instant case ignores the undisputed fact that ESS contacted
                                                                                                             13



                                                                                                    63780
        Case 3:19-cv-00335-SDD-EWD                   Document 54          01/28/21 Page 14 of 50




contact was made by Allcorn on behalf of Alert Middle East. Like the defendant in

Hydrokinetics, Allcorn/Alert Middle East did not perform in Louisiana. However, Plaintiff

alleges that Allcorn/Alert Middle East agreed to perform in Louisiana with F.O.B in Holden

and payment in Louisiana.96 The portions of the email chain where Allcorn agrees to sign

the contract and confirms that the invoices are accurate lend credence to Plaintiff’s

allegation. The Hydrokinetics court emphasized the contract’s Alaska choice of law clause

because the clause decreased the foreseeability that the defendant would be haled into

a Texas court.97

        Foreseeability is a part of the purposeful availment portion of the specific

jurisdiction test. In World-Wide Volkswagen Corp. v. Woodson, the United States

Supreme Court held that “the foreseeability that is critical to the due process analysis ...

is that the defendant’s conduct and connection with the forum state are such that he

should reasonably anticipate being haled into court there.”98 The foreseeability element

informs the purposeful availment analysis in that courts must ask: given the extent that

the nonresident availed itself of the privileges and benefits of the laws of the forum state,

should the nonresident have foreseen being haled into court there?99 In other words, are

the contacts with the forum state of such a number, nature, and degree that the




Defendants, then Defendants contacted Plaintiff. Absent a showing that Plaintiff explicitly directed ESS to
contact Defendants, the Court is not willing to accept that Plaintiff’s agent’s contact of Defendants,
apparently unbeknownst to Plaintiff, has the same legal effect as Plaintiff contacting Defendants directly.
96
   Rec. Doc. No. 44-3, p. 2. The Court “must resolve all undisputed facts submitted by the plaintiff, as well
as all facts contested in the affidavits, in favor of jurisdiction.” Luv N' Care, Ltd. v. Insta-Mix, Inc., 438 F.3d
465, 469 (5th Cir. 2006).
97
   Hydrokinetics, 700 F.2d at 1030.
98
   444 U.S. 286, 297 (1980).
99
   Pervasive Software Inc. v. Lexware GmbH & Co. KG, 688 F.3d 214, 227–29 (5th Cir. 2012).
                                                                                                                 14



                                                                                                       63780
       Case 3:19-cv-00335-SDD-EWD                Document 54      01/28/21 Page 15 of 50




nonresident defendant should have foreseen that those contacts rendered it amenable to

suit in that jurisdiction?

        The objective of the purposeful availment requirement is to provide
        predictability and give notice to the defendant that it is subject to suit in the
        forum state, so that the company can act to alleviate the risk of burdensome
        litigation by procuring insurance, passing the expected costs on to
        customers, or, if the risks are too great, severing its connection with the
        State.100

“The purposeful availment requirement ensures that a defendant will not be haled into a

jurisdiction solely as a result of random, fortuitous, or attenuated contacts.”101

        Plaintiff relies on another Fifth Circuit case, Mississippi Interstate Exp., Inc. v.

Transpo, Inc., and a plethora of district court cases.102 Mississippi Interstate is factually

distinguishable, but the principles articulated therein shape the Court’s analysis. The

plaintiff was a Mississippi trucking company who sued several California citizens.103 The

plaintiff initiated contact with one of the defendants which led to an oral agreement that

the plaintiff would supply trucks to move goods for the defendant.104 Over the next two

months, the defendant called the plaintiff’s headquarters in Mississippi at least 19 times

ordering 19 shipments.105 There was no discussion as to where payment was to be made,

but the court noted that the invoices directed payment in Mississippi, as the parties

“reasonably contemplated.”106 Mississippi Interstate is distinguishable because of the

number of shipments (19), whereas in this case all of the communications related to one


100
    Id. at 228 (internal citations omitted).
101
    Id. (internal citations omitted).
102
    681 F.2d 1003 (5th Cir. 1982); Rec. Doc. No. 46, pp. 21–22.
103
    Id. at 1004.
104
    Id. at 1005.
105
    Id.
106
    Id.
                                                                                              15



                                                                                      63780
         Case 3:19-cv-00335-SDD-EWD              Document 54        01/28/21 Page 16 of 50




order.

         In concluding that the exercise of jurisdiction was appropriate, the court stated

some basic principles relevant here. First, “[t]he rule developed by this circuit, however,

is that when a nonresident defendant takes ‘purposeful and affirmative action,’ the effect

of which is ‘to cause business activity, foreseeable by [the defendant] in the forum state,’

such action by the defendant is considered a ‘minimum contact’ for jurisdictional

purposes.”107 The court went on to say that the defendant, by contracting with the

Mississippi plaintiff, purposefully availed itself of the privilege of conducting activities

within Mississippi if it was “reasonably foreseeable that [the plaintiff] would in fact perform

a material part of its contractual obligations within the forum state.”108 The court continued

its analysis by noting that the defendant was no “mere passive customer.”109 Instead, the

defendant exercised a “significant measure of control” over the details of each

shipment.110 Furthermore, “the relationship between the parties was sustained (not

‘single’ or ‘fortuitous’), and the plaintiff performed its part of the undertaking at its sole

place of business in Mississippi as was known to the California defendants at the outset

of their relations.”111

         Plaintiff argues that Allcorn/Alert Middle East knew that Plaintiff would perform all

of its obligations in Louisiana.112 The email chain supports that conclusion because the


107
    Id. at 1007 (quoting Marathon Metallic Building Co. v. Mountain Empire Construction Co., 653 F.2d 921,
923 (5th Cir. 1981)). See also, Cent. Freight Lines Inc. v. APA Transp. Corp., 322 F.3d 376, 382 (5th Cir.
2003).
108
    Mississippi Interstate, 681 F. 2d at 1008.
109
    Id. at 1009.
110
    Id.
111
    Id.
112
    Rec. Doc. No. 46, p. 7.
                                                                                                        16



                                                                                               63780
       Case 3:19-cv-00335-SDD-EWD                Document 54        01/28/21 Page 17 of 50




quotation sent to Allcorn/Alert Middle East on December 5 (the first day of contact

between the parties), listed Plaintiff’s Louisiana address.113 However, as Defendants point

out, the bulk of the price of the order came from the delivery of firefighting foam from

Spain.114 This ignores Plaintiff’s allegation that there was still over $1 million worth of the

order that would be performed in Louisiana,115 and, moreover, even if the firefighting foam

would ship from Spain, that does not mean that Plaintiff performed all of its obligations

related to the foam in Spain. On the contrary, accepting Plaintiff’s well-pleaded facts as

true and construing the jurisdictional evidence in the light most favorable to Plaintiff,

Plaintiff acted from Louisiana to organize the delivery of the foam from Spain. The source

of a portion of the goods does not control the analysis and does not change the fact that

a “material part” of Plaintiff’s performance (building the equipment that Alert Middle East

ordered) occurred in Louisiana. The Court therefore finds that Plaintiff has supported the

allegation that Allcorn/Alert Middle East knew from the outset that a “material part” of

Plaintiff’s performance would occur in Louisiana. By the same token, Allcorn/Alert Middle

East took “purposeful and affirmative action” to request the production of certain

equipment in Louisiana, which was business activity within Louisiana foreseeable to

Allcorn/Alert Middle East.

        Moreover, Plaintiff has alleged that Allcorn/Alert Middle East were not “mere

passive customers.” The email chain and Ferrara’s affidavit, accepted as true,



113
    Rec. Doc. No 38-1, p. 6.
114
    Rec. Doc. No. 53, p. 5. Its unclear exactly what the relationship between the Spanish manufacturer and
Plaintiff is, but the invoices and email chain indicate that the foam in Spain was to be purchased from
Plaintiff.
115
    Rec. Doc. No. 38-2, pp. 2–5.
                                                                                                        17



                                                                                               63780
          Case 3:19-cv-00335-SDD-EWD                Document 54   01/28/21 Page 18 of 50




demonstrate near daily communications regarding the specifics of the order, including

Allcorn/Alert Middle East adding additional equipment to the order and sending and

requesting photographs which guided production in Louisiana. While the majority of the

communications took place over a relatively short period of a couple of weeks in

December, the flurry of communications during that time, coupled with the fact that

Allcorn/Alert Middle East made their intentions clear as to a long term relationship, leads

inexorably to the conclusion that this transaction was not a “fortuitous” event. To be sure,

there was one “single” transaction, but it took place over the span of weeks and involved

near constant communication between the parties. Application of the principles of

Mississippi Interstate yields the conclusion that Allcorn/Alert Middle East purposefully

availed themselves of the benefits and privileges of doing business in Louisiana.

           The foreseeability aspect of the purposeful availment analysis buttresses this

conclusion. Plaintiff alleges that from the outset of the negotiations, Allcorn/Alert Middle

East knew they were contracting with a Louisiana company. And, while Alert Middle East

did not sign the contracts providing for F.O.B. Holden and choice of law Louisiana, it (via

Allcorn) agreed to sign and presumably read them.116 While Allcorn/Alert Middle East may

not be bound by those contracts, the terms of the contracts put Allcorn/Alert Middle East

on notice that if litigation were to occur in relation to the contracts, Louisiana law would

apply. This, coupled with Plaintiff’s well-pleaded allegation that Allcorn/Alert Middle East

knew that they were contracting with a Louisiana company whose performance would

primarily be in Louisiana, made it foreseeable to Allcorn/Alert Middle East that they could


116
      Rec. Doc. No. 38-2, pp. 1–6; Rec. Doc. No. 38-1, p. 79.
                                                                                             18



                                                                                     63780
       Case 3:19-cv-00335-SDD-EWD                  Document 54         01/28/21 Page 19 of 50




be haled into court in Louisiana. Because Allcorn/Alert Middle East purposefully availed

itself of the privilege of doing business in Louisiana, Allcorn/Alert Middle East has

minimum contacts with Louisiana.

        The remainder of the specific personal jurisdiction analysis requires consideration

of (1) “whether the plaintiff's cause of action arises out of or results from the defendant's

forum-related contacts,”117 and (2) whether “the exercise of personal jurisdiction over a

non-resident defendant [fails] to satisfy due process requirements [because] the assertion

of jurisdiction offends ‘traditional notions of fair play and substantial justice.’”118

Allcorn/Alert Middle East’s contacts with Louisiana led to the business dealings between

the parties. As such, the Court has no trouble concluding that “plaintiff’s cause of action

arises out of or results from the defendant’s forum-related contacts…”119

        It remains to be determined whether the exercise of personal jurisdiction comports

with traditional notions of fair play and substantial justice. This requires the Court to

consider “(1) the defendant’s burden, (2) the forum state’s interests, (3) the plaintiff’s

interest in convenient and effective relief, (4) the judicial system’s interest in efficient

resolution of controversies, and (5) the state’s shared interest in furthering fundamental

social policies.”120 “It is rare to say the assertion [of jurisdiction] is unfair after minimum

contacts have been shown.”121


117
    Nuovo Pignone, SpA v. STORMAN ASIA M/V, 310 F.3d 374, 378 (5th Cir. 2002).
118
    Ruston Gas Turbines, 9 F.3d at 421 (quoting International Shoe Co. v. Washington, 326 U.S. 310, 316
(1945)).
119
    Nuovo Pignone, 310 F.3d at 378.
120
    Paz v. Brush Engineered Materials, Inc., 445 F.3d 809, 814 (5th Cir. 2006) (citing Ruston Gas Turbines,
9 F.3d at 421).
121
    Johnston v. Multidata Sys. Int’l Corp., 523 F.3d 602, 615 (5th Cir. 2008) (citing Wien Air Alaska, Inc. v.
Brandt, 195 F.3d 208, 215 (5th Cir. 1999)).
                                                                                                           19



                                                                                                   63780
          Case 3:19-cv-00335-SDD-EWD           Document 54      01/28/21 Page 20 of 50




           Defendants argue that the assertion of jurisdiction offends traditional notions of fair

play and substantial justice because (1) “the burdens on Defendants are extreme since,

they are overseas parties with no Louisiana connection”; (2) “Louisiana has no special

interest [because] Plaintiff willingly explored an overseas business opportunity with no

connection to Louisiana”; (3) “Plaintiff may pursue its remedy against Defendants where

they are located”; and (4) “this is a simple breach of contract case relating to an overseas

project (and best addressed overseas), and no interests are triggered to favor maintaining

the case in Louisiana.”122 Defendants do not provide different reasons for Allcorn and

Alert Middle East.

           As to Defendants’ first argument, they have one connection to Louisiana—the

business negotiations which gave rise to this suit—which the Court has already

determined establish minimum contacts. Also, the fact that Defendants are located

overseas is not a reprieve from the exercise of jurisdiction by American courts.

           As to Defendants’ second and fourth arguments, Louisiana has an interest in

establishing the rights of its corporate citizen. Similarly, it does not matter that the final

destination of the goods was overseas because the majority of Plaintiff’s alleged

obligations were to be performed in Louisiana, and Defendants’ alleged duty to pay was

to be performed in Louisiana. Defendants characterization of the dealings between the

parties as “an overseas project” and an “overseas business opportunity” is inaccurate

insofar as substantial performance was contemplated and foreseeable in Louisiana.

           As to Defendant’s third argument, it implicitly contradicts its first. But more to the


122
      Rec. Doc. No. 44-1, p. 12.
                                                                                                20



                                                                                        63780
       Case 3:19-cv-00335-SDD-EWD            Document 54     01/28/21 Page 21 of 50




point, it does not matter whether Plaintiff can sue Defendants where they are located. The

availability of a foreign forum does not diminish or negate personal jurisdiction in a local

forum.

         In sum, the Court finds that Plaintiff has established that Allcorn/Alert Middle East

have sufficient minimum contacts such that the Court’s exercise of jurisdiction comports

with Due Process, Plaintiff’s causes of action arise from those contacts, and the exercise

of jurisdiction comports with traditional notions of fair play and substantial justice.

         Having concluded that the Court may exercise personal jurisdiction over Allcorn

and Alert Middle East for Plaintiff’s contract theory of liability, the Court need not consider

whether those same contacts give rise to personal jurisdiction for Plaintiff’s tort theories.

The Fifth Circuit in Seiferth v Helicopteros Atuneros, Inc.123 held that a “plaintiff bringing

multiple claims that arise out of different forum contacts of the defendant must establish

specific jurisdiction for each claim.”124 The court came to that conclusion because “[i]f a

defendant does not have enough contacts to justify the exercise of personal jurisdiction,

the Due Process Clause prohibits the exercise of jurisdiction over any claim that does not

arise out of or result from the defendant’s forum contacts.”125 In other words, the court

restated the truism that the claim must arise out of the defendant’s contacts.

         The instant case is inapposite. Allcorn/Alert Middle East’s contacts with Louisiana

that give rise to the contractual claims are the same contacts that give rise to the tortious

claims. The Court has already concluded that the contacts are sufficient to exercise


123
    472 F.3d 266 (5th Cir. 2006).
124
    Id. at 274.
125
    Id. at 275.
                                                                                             21



                                                                                     63780
       Case 3:19-cv-00335-SDD-EWD                   Document 54          01/28/21 Page 22 of 50




jurisdiction and need not do so again simply because Plaintiff seeks recovery based on

different theories of liability.126 “This is consistent with the general principle that jurisdiction

is properly asserted over claims when the contacts meet the minimum contact

standard.”127

             3. Jurisdictional Veil Piercing as to Alert Asia

        Plaintiff asserts that the Court has specific jurisdiction over Alert Asia by virtue

of its connection with Allcorn/Alert Middle East under a single business enterprise

theory.128 Defendants counter that Plaintiff must make that showing under foreign

law—not Louisiana law.129 Plaintiff does not rebut that assertion, and Defendants do

not explain what foreign law is applicable. For the following reasons, the Court

concludes that Louisiana law applies to the imputation of contacts for the jurisdictional

analysis.130

        Defendants cite In re Chinese-Manufactured Drywall Products Liability

Litigation131 in support of their contention that Plaintiff’s showing is under foreign

law.132 The court in that case had to determine whether to apply the law of the forum


126
    Opti-Com Mfg. Network, LLC v. Champion Fiberglass, Inc., No. CV 18-9647, 2019 WL 1904894, at *6
(E.D. La. Apr. 29, 2019).
127
    Sutton v. Advanced Aquaculture Sys., Inc., 621 F. Supp. 2d 435, 442 (W.D. Tex. 2007) (emphasis in
original). The Fifth Circuit held in Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208, 213 (5th Cir. 1999) that
“[w]hen the actual content of communications with a forum gives rise to intentional tort causes of action,
this alone constitutes purposeful availment.” Plaintiff relies on this principle to support its argument that the
Court has personal jurisdiction over Allcorn/Alert Middle East under a tortious theory of minimum contacts.
Plaintiff is correct, given the conclusion below that Plaintiff has adequately pled a claim for fraudulent
inducement.
128
    Rec. Doc. No. 46, pp. 16–19.
129
    Rec. Doc. No. 44-1, p. 13.
130
    But foreign law applies to the substantive issue of whether Allcorn/Alert Middle East’s potential liabilities
can be imputed to Alert Asia under a single business enterprise theory.
131
    2017 WL 1476595, (E.D. L.A. 2017).
132
    Rec. Doc. No. 44-1, p. 13.
                                                                                                               22



                                                                                                     63780
       Case 3:19-cv-00335-SDD-EWD                 Document 54        01/28/21 Page 23 of 50




state (Louisiana) or the law of the state of the defendant’s incorporation (China) to

the imputation of contacts question. The court quoted the Fifth Circuit133 for the

contention that, “under Louisiana law, ‘the law of the state of incorporation governs

the determination when to pierce the corporate veil.’”134 With that, the court concluded

that Chinese law applied.135

        The Fifth Circuit, however, has not answered whether the choice of law

analysis for imputation of contacts for the purposes of personal jurisdiction is the

same as the analysis for liability based on veil piercing.136 Instead, the Fifth Circuit

characterized this “complicated choice of law question” as an “open issue.”137 Under

Defendants’ interpretation, the Court would apply foreign law because the Alert

companies are not incorporated in the United States. Plaintiff argues in favor of the

application of Louisiana law.

        Fed. R. Civ. P. 4(k)(1) provides that a federal court’s jurisdiction is determined

in reference to the jurisdiction of the forum state’s courts, which in turn is defined in

the state’s long-arm statute.138 The scope of both federal and state court jurisdiction

is, in other words, a creature of the forum state’s law. Moreover, it is the forum state,

rather than the state of incorporation, that has the “valid interest in the jurisdictional



133
    Patin v. Thoroughbread Power Boats, Inc., 294 F.3d 640, 647 (5th Cir. 2002).
134
    2017 WL 1476595, *10 (E.D.L.A. 2017).
135
    Id. The court applied Louisiana law anyway because it concluded that the result did not differ from the
result under Chinese law.
136
    Jackson v. Tanfoglio Giuseppe, S.R.L., 615 F.3d 579, 587 (5th Cir. 2010).
137
    Id.
138
    Int'l Bancorp, L.L.C. v. Societe Des Baines De Mer Et Du Cercle Des Etrangers A Monaco, 192 F. Supp.
2d 467, 477 (E.D. Va. 2002), aff'd on other grounds sub nom, Int'l Bancorp, LLC v. Societe des Bains de
Mer et du Cercle des Estrangers a Monaco, 329 F.3d 359 (4th Cir. 2003).
                                                                                                         23



                                                                                                63780
       Case 3:19-cv-00335-SDD-EWD                 Document 54         01/28/21 Page 24 of 50




reach of the forum state’s court (and, derivatively through Rule 4, Fed. R. Civ. P., the

federal courts in that state).”139 The instant case puts this issue in sharp relief.

        The application of foreign law to the jurisdictional issue could cause the

substantive law of another nation to abrogate the jurisdictional reach of Louisiana.140

Because the exercise of personal jurisdiction must comport with the Due Process

Clause, this result could also allow foreign law to negate the breadth and scope of

the Due Process Clause. In this Court’s view, the better approach is to apply the

forum state’s law to the jurisdiction issue.

        Under Louisiana law, the single business enterprise doctrine treats multiple

corporate entities as the same entity, including for jurisdictional purposes.141 The

relationship between the corporate entities is not strictly confined to a parent-

subsidiary relationship; the entities may be connected to “any related entity if

warranted by the facts.”142

        The factors considered by Louisiana courts in determining whether entities

constitute a single business enterprise include:

        common ownership, directors and officers, employees, and offices;
        unified control; inadequate capitalization; noncompliance with corporate
        formalities; centralized accounting; unclear allocation of profits and
        losses between corporations; one corporation paying the salaries,




139
    Id.
140
    As a matter of policy, the practical consequences of allowing other nations to fashion laws that prevent
the exercise of jurisdiction by U.S. courts are concerning.
141
    In re Chinese-Manufactured Drywall Products Liability Litigation, 2017 WL 1476595, at *33 (E.D. La.
2017).
142
    Id. at 19.
                                                                                                          24



                                                                                                 63780
       Case 3:19-cv-00335-SDD-EWD                  Document 54          01/28/21 Page 25 of 50




        expenses, or losses of another corporation; and undocumented
        transfers of funds between entities. No one factor is dispositive.143

        The Court finds that Plaintiff has carried its burden to present a prima facie case

of personal jurisdiction over Alert Asia under a single business enterprise theory.144 At the

12(b)(2) stage, uncontroverted allegations in the complaint must be taken as true and

conflicts between the parties' affidavits must be resolved in the plaintiff’s favor.145 The

standard for jurisdictional veil piercing is less stringent than the standard for piercing the

corporate veil for liability.146 Taking each of the factors in order, Plaintiff has sufficiently

alleged common ownership through exhibits purporting to show that Allcorn is the sole

shareholder and managing director of both Alert Asia and Alert Middle East.147

        Plaintiff has likewise alleged unified control. Allcorn’s affidavit alleges that Alert

Asia’s governing documents state that “a written resolution signed by a majority of the

directors is as valid and effectual as if passed at a formal meeting.”148 Similarly, Alert

Middle East’s governing documents state that “a decision in writing signed by all members

has the same effect as if taken at a General Meeting.”149 Plaintiff stresses the “impotence”

of these provisions: Allcorn’s alleged status as sole shareholder and director grants him

unified control.




143
    Jackson v. Tanfoglio Giuseppe, S.R.L., 615 F.3d 579, 587 (5th Cir. 2010) (citing Hollowell v. Orleans
Reg’l Hosp. LLC, 217 F.3d 379, 385-89 (5th Cir. 2000); Green v. Champion Ins. Co., 577 So.2d 249, 258
(La. Ct. App. 1 Cir. 1991)).
144
    Trinity Indus., Inc. v. Myers & Assoc., Ltd., 41 F.3d 229, 230–31 (5th Cir. 1995) (citing Burger King Corp.
v. Rudzewicz, 471 U.S. 462, 472–73 (1985).
145
    D.J. Inv., Inc. v. Metzeler Motorcycle Tire Agent Gregg, Inc., 754 F.2d 542, 546 (5th Cir.1985).
146
    Hargrave v. Fibreboard Corp., 710 F.2d 1154, 1161 (5th Cir. 1983).
147
    Rec. Doc. No. 44-2, pp. 2–6; Rec. Doc. 46-3, pp. 1–2; Rec. Doc. No. 47-1, pp. 1–3.
148
    Rec. Doc. No. 44-2, p. 6.
149
    Id.
                                                                                                            25



                                                                                                    63780
       Case 3:19-cv-00335-SDD-EWD                 Document 54         01/28/21 Page 26 of 50




        Plaintiff further alleges that Alert Middle East and Alert Asia are based in the same

office in Singapore.150 Allcorn’s affidavit rebuts this assertion, stating that each company

“operates and conducts” business in different parts of the world.151 The parties’ email

chain lends credence to Plaintiff’s claim given that Allcorn requested that the name of the

contracting party be changed from Alert Asia to Alert Middle East, but did not request that

the address be changed from one in Singapore to one in the UAE or Cyprus.152 This

conflict must be resolved in favor of the Plaintiff.153

        Plaintiff does not allege inadequate capitalization but does allege that the Alert

companies do not comply with corporate formalities.154 Allcorn’s affidavit effectively rebuts

those accusations,155 but Plaintiff points out that these formalities are toothless given

Allcorn’s alleged total control over the companies.156 Even accepting Plaintiff’s argument

as to the impotence of the formalities, it does not follow that they are not observed. This

factor weighs in favor of Defendants.

        Plaintiff does not directly allege centralized accounting, but it does allege that the

Alert companies “share the same servers, e-mail account, and website.”157 Allcorn’s

affidavit does not dispute this claim, instead asserting that the Alert companies share

those expenses but pay for them proportionally.158 Plaintiff’s argument is buttressed by


150
    Rec. Doc. No. 38, at pp. 1–2.
151
    Rec. Doc. No. 44-2, p. 4.
152
    Rec. Doc. No. 38-1, p. 26.
153
    D.J. Inv., Inc. v. Metzeler Motorcycle Tire Agent Gregg, Inc., 754 F.2d 542, 546 (5th Cir.1985).
154
    Rec. Doc. No. 38-1, pp. 6–8.
155
    Alert Middle East, Alert Asia, and other affiliated companies “strictly observe corporate formalities and
have separate assets, liabilities, operations and legal existences.” Rec. Doc. No. 44-2, p. 4.
156
    Rec. Doc. No. 46, p. 17.
157
    Rec. Doc. No. 38-1, p. 5.
158
    Rec. Doc. No. 44-2, pp. 5–6.
                                                                                                           26



                                                                                                  63780
       Case 3:19-cv-00335-SDD-EWD                   Document 54          01/28/21 Page 27 of 50




the fact that Allcorn communicated with Plaintiff through an email account that did not

differentiate between the Alert companies and contained an email signature for Alert

Asia.159 Plaintiff does not allege an unclear allocation of profits and losses between

corporations; one corporation paying the salaries, expenses, or losses of another

corporation; or undocumented transfers of funds between entities.

        Considering Plaintiff’s allegations as a whole, and mindful of the 12(b)(2)

procedural posture, the Court finds that Plaintiff has sufficiently alleged a single business

enterprise theory under Louisiana law for jurisdictional purposes. Plaintiff alleges that the

companies are mere alter egos of Allcorn, and the 12(b)(2) evidence submitted supports

that claim given the unified control, interchangeable addresses and emails, and apparent

lack of other shareholders or directors in any of the Alert companies. Plaintiff has no

support as to some of the single business enterprise factors, however, no one factor is

dispositive. And at the present procedural posture, where the Court has only now

concluded that Defendants are amenable to its authority, Plaintiff has not had the ability

to use discovery to obtain evidence to support its claims. Cognizant of that, and in light of

the factually supported allegations Plaintiff has levied, the Court concludes that it has

personal jurisdiction over Alert Middle East under a single business enterprise theory.160

Defendants’ Motion to Dismiss under Rule 12(b)(2) is DENIED.



159
    Indeed, based on the exhibits attached to the Amended Complaint, the first time Plaintiff knew it was
dealing with Alert Middle East rather than Alert Asia was when Allcorn requested that the draft contract be
changed to reflect that fact. Even after this, Allcorn continued to use the Alert Asia signature line. Every
email Allcorn sent on behalf of Alert Middle East contained the signature line: “Michael E. Allcorn –
Managing Director [;] Alert Disaster Control (Asia) PTE. LTD.” Every email he sent was from the email
address mallcorn@alert.com.sg and included only a Singapore address. See Rec. Doc. No. 38-1.
160
    This is not a conclusion as to Alert Asia’s potential liability under a single business enterprise theory.
                                                                                                               27



                                                                                                     63780
       Case 3:19-cv-00335-SDD-EWD                Document 54        01/28/21 Page 28 of 50




        B. Improper Service of Process: Rule 12(b)(5) Motion to Dismiss

        Defendant moves for dismissal of the Amended Complaint under Rule 12(b)(5)

for insufficiency of service of process but notes that the issue may be moot.161 After

Defendants filed their Motions, Plaintiff filed affidavits of service for both Alert Middle

East and Alert Asia.162 Plaintiff alleges that Allcorn has been intentionally evading

service and asks the Court to authorize alternative service.163 The burden is on Plaintiff

to show that service was valid.164 Plaintiff asserts that service was valid as to Alert Asia

under Fed. R. Civ. P. 4(f)(2)(A) and 4(h)(2).165 Plaintiff asserts that service was valid

as to Alert Middle East under Fed. R. Civ. P. 4(f)(1), 4(f)(2)(A), and 4(h)(2), as well

as Article 10(c) of the Hague Service Convention.166

            1. Sufficiency of Service as to Alert Asia

        Alert Asia was properly served at its headquarters in Singapore. Fed. R. Civ.

P. Rule 4(f)(h)(2) provides that a foreign corporation may be served in any manner

prescribed by Rule 4(f). Rule 4(f)(2)(A) provides that “if there is no internationally

agreed means” the defendant may be served “by a method reasonably calculated to

give notice[] as prescribed by the foreign country’s law for service in that country in

an action in its courts of general jurisdiction . . .”.




161
    Rec. Doc. No. 44-1, p. 17; Rec. Doc. No. 53, p. 9.
162
    Rec. Doc. No. 46-1; Rec. Doc. No. 49-1, respectively.
163
    Rec. Doc. No. 46, p. 25.
164
    Aetna Business Credit, Inc. v. Universal Décor & Interior Design, Inc., 635 F.2d 434, 435-36 (5th Cir.
1981); see also People's United Equip. Fin. Corp. v. Hartmann, 447 F. App'x 522, 524 (5th Cir. 2011).
165
    Rec. Doc. No. 46, p. 24.
166
    Id. at p. 25.
                                                                                                       28



                                                                                               63780
       Case 3:19-cv-00335-SDD-EWD                Document 54        01/28/21 Page 29 of 50




        Singapore is not a party to the Hague Service Convention,167 and the parties

have not identified another internationally agreed upon means by which Alert Asia

has, or has not, been served. Singapore law authorizes service of process by leaving

a copy of the document at the registered or principal office of the corporation.168

Plaintiff has filed the affidavit of its Singapore process server who attests that he

served Alert Asia in the above manner.169 This service, coupled with the fact that

Defendants consider the issue effectively moot, is “evidence satisfying the court that

the summons and complaint were delivered to the addressee.”170 Service on Alert

Asia was proper.

            2. Sufficiency of Service as to Alert Middle East

        Alert Middle East was properly served at its corporate address in Cyprus.

Cyprus is a party to the Hague Service Convention.171 Alert Middle East was served

by a Cyprus process server at its registered address in Cyprus, and Alert Middle

East’s secretary signed the summons as proof of service.172 This qualifies as service

under Fed. R. Civ. P. 4(f)(1) because, under Article 10(c) of the Hague Service

Convention, service can be made “directly” by “competent officials in the State of

destination.” Article 10(c) does not specify a method for establishing proof of



167
     See the Hague Conference on Private International Law’s list of signatories, accessible at
https://www.hcch.net/en/instruments/conventions/status-table/?cid=17.
168
    See Singapore Rules of Court General Order 60, Rule 1–6, accessible at https://sso.agc.gov.sg/SL/322-
R5?DocDate=20200729#PO62-pr1-.
169
    See Rec. Doc. Nos. 46-1, 46-2.
170
    Fed. R. Civ. P. 4(l)(2)(B).
171
     See the Hague Conference on Private International Law’s list of signatories, accessible at
https://www.hcch.net/en/instruments/conventions/status-table/?cid=17.
172
    See Rec. Doc. No. 46-3, p. 10.
                                                                                                       29



                                                                                              63780
       Case 3:19-cv-00335-SDD-EWD                  Document 54         01/28/21 Page 30 of 50




service.173 “In instances in which service is effected abroad and the applicable

international agreement allows other means of service, [Fed. R. Civ. P.] 4(l) states

that proof of service shall ‘include a receipt signed by the addressee or other evidence

of delivery to the addressee satisfactory to the court.’”174 In this case, Alert Middle

East’s secretary signed a copy of the summons, which has been filed with the Court,

so Plaintiff has provided proof of service as to Alert Middle East.175

            3. Insufficiency of Service as to Allcorn

        Plaintiff requests that the Court order alternative service pursuant to Fed. R.

Civ. P. 4(f)(3). Plaintiff alleges that Allcorn has been intentionally evading service.176

Defendants deny this.177 Defendants do not contest that Plaintiff’s Singapore process

server attempted to serve Allcorn three times to no avail.178 Additionally, Defendants

characterize “any service issues [as] effectively moot.”179

        The Fifth Circuit has not provided an analysis for district courts to follow when

considering whether to order alternative service. Other district courts within the Fifth




173
    United States v. Islip, 22 C.I.T. 852, 864 (1998).
174
    Id.
175
    Additionally, Plaintiff effected service under Fed. R. Civ. P. 4(f)(2)(A) by serving Alert Middle East in
accordance with the Cyprus Civil Procedure Rules, Order 7, Parts 1–3 and proved service with the signed
summons under Fed. R. Civ. P. 4(l)(2)(B).
176
    Rec. Doc. No. 46, p. 25.
177
    Rec. Doc. No. 53, p. 9.
178
    Rec. Doc. No. 46-1 pp. 4–6; Plaintiff’s process server also attested that when he served Alert Asia at its
registered address in October 2019, he delivered process to a Caucasian man who identified himself as
“Mr. Mike” but denied he was Michael Allcorn. The process server later identified Allcorn as “Mr. Mike”
based on a photograph of Allcorn. Rec. Doc. 46-1, pp. 4, 19–21.
179
    Rec. Doc. No. 53, p. 9.
                                                                                                           30



                                                                                                   63780
       Case 3:19-cv-00335-SDD-EWD                  Document 54         01/28/21 Page 31 of 50




Circuit have followed analyses provided by the Ninth and District of Columbia

Circuits.180

        The Ninth Circuit has noted that “[t]he decision whether to allow alternative

methods of serving process under Rule 4(f)(3) is committed to the sound discretion

of the trial court.”181 The Ninth Circuit has also stated that “court-directed service

under Rule 4(f)(3) is as favored as service under Rule 4(f)(1) or Rule 4(f)(2).”182

District courts have permitted alternative means of service if the plaintiff can establish:

“(1) a showing that the plaintiff has reasonably attempted to effectuate service on the

defendant, and (2) a showing that the circumstances are such that the court’s

intervention is necessary.”183 Of course, any method of service must satisfy due

process by being “notice reasonably calculated, under all the circumstances, to

apprise interested parties of the pendency of the action and afford them the

opportunity to present their objections.”184

        Alternative service on Allcorn through his United States-based counsel is

appropriate in this case.185 Plaintiff has attempted to serve him three times at his

home address in Singapore without success. Given the international scope of


180
     West v. Rieth, No. CV 15-2512, 2016 WL 195945, at *2 (E.D. La. Jan. 15, 2016); In re Chinese-
Manufactured Drywall Prod. Liab. Litig., No. CV 09-02047, 2015 WL 13387769, at *6 (E.D. La. Nov. 9,
2015).
181
    Brockmeyer v. May, 383 F.3d 798, 805 (9th Cir. 2004) (internal citations omitted).
182
    Rio Properties, Inc. v. Rio Int'l Interlink, 284 F.3d 1007, 1015 (9th Cir. 2002).
183
    In re Chinese-Manufactured Drywall Prod. Liab. Litig., No. CV 09-02047, 2015 WL 13387769, at *5 (E.D.
La. Nov. 9, 2015) (internal citations omitted). “Imposing such a threshold requirement has been viewed as
necessary in order to prevent parties from whimsically seeking alternate means of service and thereby
increasing the workload of the courts.” Id. (internal citations omitted).
184
    Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950).
185
    In Nagravision SA v. Gotech Int'l Tech. Ltd., 882 F.3d 494, 498 (5th Cir. 2018), the Fifth Circuit affirmed
the district court’s order of service by email on a nonresident defendant noting that the defendant had not
shown that service via email was prohibited by an international agreement.
                                                                                                             31



                                                                                                    63780
       Case 3:19-cv-00335-SDD-EWD                  Document 54         01/28/21 Page 32 of 50




Allcorn’s businesses and his dual residency in the UAE and Singapore,186 Allcorn’s

geographical flexibility justifies Plaintiff’s difficulties in serving him. Moreover, under

the circumstances of this case, where three187 of Allcorn’s businesses have been

served, and he is alleged to be personally liable on their behalf, Allcorn has notice of

the action pending against him. The fact that all Defendants share one legal team

and file jointly bolsters this contention. Moreover, Allcorn has provided an affidavit,

which further demonstrates that he has been apprised of the pendency of the action

and afforded the opportunity to present his objections.188 Plaintiff is ordered to serve

Allcorn through his United States-based counsel.189 Defendants’ Motion to Dismiss190

under Rule 12(b)(5) is DENIED.

        C. 12(b)(6) Motion to Dismiss

        Defendants seek to dismiss Plaintiff’s Amended Complaint.191 Plaintiff asserts five

causes of action against three defendants, requests multiple remedies, and advances the

application of single business enterprise theory.192

        Plaintiff asserts (1) breach of contract; (2) bad faith breach of contract; (3) fraud;

(4) a LUTPA violation; and (5) a suit on an open account as to all Defendants.193 Plaintiff



186
    Rec. Doc. No. 44-2, p. 3.
187
    Alert USA was named in a previous complaint but has since been dismissed.
188
    Rec. Doc. No. 44-2; Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950).
189
    “Service upon a foreign defendant’s United States-based counsel is a common form of service under
Rule 4(f)(3).” In re Chinese-Manufactured Drywall Prod. Liab. Litig., No. CV 09-02047, 2015 WL 13387769,
at *5 (E.D. La. Nov. 9, 2015); “Repeatedly, courts around the country have found that service upon a foreign
defendant through counsel is appropriate ‘to prevent further delays in litigation.’”) (quoting LG Elecs., Inc.
v. Asko Appliances, Inc., No. 08–828, 2009 WL 1811098, at *4 (D. Del. June 23, 2009)).
190
    Rec. Doc. No. 44.
191
    Rec. Doc. No. 45-1, p. 8.
192
    Rec. Doc. No. 38, pp. 30–50.
193
    Id.
                                                                                                           32



                                                                                                   63780
       Case 3:19-cv-00335-SDD-EWD                  Document 54          01/28/21 Page 33 of 50




alleges that: Alert Middle East is liable as the contracting party; Allcorn is personally liable

in contract and for his fraudulent actions; and Alert Asia is liable for the actions of

Allcorn/Alert Middle East under a single business enterprise theory.194

        When deciding a Rule 12(b)(6) motion to dismiss, “[t]he ‘court accepts all well-

pleaded facts as true, viewing them in the light most favorable to the plaintiff.’”195 The

Court may consider “the complaint, its proper attachments, documents incorporated into

the complaint by reference, and matters of which a court may take judicial notice.”196 “To

survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to state

a claim to relief that is plausible on its face.’”197

        In Twombly, the United States Supreme Court set forth the basic criteria necessary

for a complaint to survive a Rule 12(b)(6) motion to dismiss. “While a complaint attacked

by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the grounds of his entitlement to relief requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will

not do.”198 A complaint is also insufficient if it merely “tenders ‘naked assertion[s]’ devoid

of ‘further factual enhancement.’”199 However, “[a] claim has facial plausibility when the

plaintiff pleads the factual content that allows the court to draw the reasonable inference




194
    Id. at 30–41.
195
    In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin v. Eby Constr.
Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
196
    Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011) (internal citations omitted).
197
    In re Katrina Canal Breaches Litigation, 495 F.3d at 205 (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544 (2007)).
198
    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations and brackets omitted).
199
    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted) (hereinafter “Iqbal”).
                                                                                                            33



                                                                                                    63780
       Case 3:19-cv-00335-SDD-EWD                 Document 54         01/28/21 Page 34 of 50




that the defendant is liable for the misconduct alleged.”200 In order to satisfy the plausibility

standard, the plaintiff must show “more than a sheer possibility that the defendant has

acted unlawfully.”201 “Furthermore, while the court must accept well-pleaded facts as true,

it will not ‘strain to find inferences favorable to the plaintiff.’”202 On a motion to dismiss,

courts “are not bound to accept as true a legal conclusion couched as a factual

allegation.”203

            1. Breach of Contract

        Defendants give short shrift to Plaintiff’s breach of contract claim. Defendants’

most thorough mention of Plaintiff’s breach of contract claim comes in a footnote:

“Defendants dispute that any agreement or binding commitment was reached. Instead,

although the parties did explore a potential sale opportunity, no agreement was reached,

and no commitment was ever made, to sell or purchase the equipment or materials.”204

Plaintiff, on the other hand, cites copiously to the Amended Complaint which in turn holds

bountiful citations to the parties’ alleged email chain.205 The Court may consider the

parties’ alleged email chain206 at the 12(b)(6) stage because it is attached to the Amended

Complaint and referenced therein.207




200
    Id.
201
    Id.
202
    Taha v. William Marsh Rice Univ., 2012 WL 1576099 at *2 (S.D. Tex. 2012) (quoting Southland Sec.
Corp. v. Inspire Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004).
203
    Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).
204
    Rec. Doc. No. 45-1, p. 2, n. 4.
205
    Rec. Doc. No. 47-2, pp. 2–3 (citing Rec. Doc. No. 38, pp. 13–41 (citing Rec. Doc. Nos. 38-1–38-8)).
206
    Attached as Rec. Doc. No. 38-1.
207
    Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011). Defendants do not contest
its validity.
                                                                                                         34



                                                                                                 63780
        Case 3:19-cv-00335-SDD-EWD                   Document 54          01/28/21 Page 35 of 50




        The facts alleged in the Amended Complaint and supported by reference to the

uncontroverted email chain could plausibly fit within the hornbook offer–acceptance

paradigm. On December 5, 2018, a Plaintiff’s representative emailed a “proposal” to

Defendants.208 On December 6, after further communication between the parties,

Plaintiff’s representative provided Defendants with a draft contract.209 On December 8,

Defendants requested revisions and indicated they would sign the contract after those

revisions were made.210 On December 10, Allcorn/Alert Middle East thanked Plaintiff’s

representative for sending another revised proposal and contract and stated “[t]he revised

Service Quotation and Contract shall be duly signed, scanned, and returned to you

immediately upon our arrival at the office in the morning.”211 On December 17,

Allcorn/Alert Middle East confirmed the invoices Plaintiff’s representative had sent save

one issue.212 Viewed in the light most favorable to Plaintiff, Allcorn/Alert Middle East’s

statement from a January 29, 2019 email acknowledges that Allcorn/Alert Middle East

had an “outstanding account” with Plaintiff: “[p]lease rest assured that we are progressing

forward to resolve the outstanding account with ENOC and ultimately with yourselves, as

we truly look forward to securing the equipment within our inventory.”213



208
     Rec. Doc. 38-1, p. 5. The term “Defendants” is used loosely here. At this point, Allcorn had been
communicating under an Alert email address that did not specify the branch, and his signature said Alert
Asia with the Singapore address. He subsequently made it clear to Plaintiff that the contract would be
between Alert Middle East and Plaintiff. Id. at p. 26. Plaintiff’s Opposition cites to a significant portion of its
Amended Complaint. The Amended Complaint cites to the vast majority of the email chain, although
generally to specific pages. For ease of reference, the Court will cite directly to the email chain.
209
    Id. at pp. 11–14.
210
    Id. at p. 26. This is the point in time where Allcorn makes it clear that Plaintiff was dealing with Alert
Middle East.
211
    Id. at p. 79.
212
    Rec. Doc. No. 38-2, p. 6.
213
    Rec. Doc. No. 38-3, p. 15.
                                                                                                                35



                                                                                                       63780
       Case 3:19-cv-00335-SDD-EWD             Document 54       01/28/21 Page 36 of 50




        Plaintiff has sufficiently alleged a contract existed because the above emails, and

others within the chain, could plausibly be a series of offers and counteroffers, and an

agreement as to the terms. It also appears that Allcorn/Alert Middle East recognized that

respective rights and obligations were agreed upon. Plaintiff further alleges that

Allcorn/Middle East never paid on the alleged contract.214 These two allegations, a

purported contract and Allcorn/Alert Middle East’s failure to perform under it, are sufficient

to carry Plaintiff’s breach of contract beyond the 12(b)(6) stage—at least for some of the

Defendants.

        Plaintiff asserts that Alert Middle East is liable contractually; Allcorn is liable

personally, both contractually and as a result of his alleged fraud; and Alert Asia is liable

under a single business enterprise theory. The first copy of the draft contract provided

that it was between Alert Asia, Allcorn, and Plaintiff.215 Allcorn/Alert Middle East explicitly

requested that the “client name” portion of the contract be amended to read only Alert

Middle East.216 Plaintiff complied, and it was only later versions of the contract that Alert

Middle East, through Allcorn, allegedly assented to. This chain of events illustrates two

things about the alleged contract: (1) the parties did not intend for Allcorn to be

contractually liable, and (2) the parties did intend for Alert Middle East to be liable. Allcorn

cannot be held personally liable under a contract theory as there is a lack of allegations

that plausibly establish Plaintiff’s contractual privity with Allcorn. Alert Asia’s liability under

a single business enterprise theory will be discussed below.


214
    Rec. Doc. No. 38, p. 27.
215
    Rec. Doc. No. 38-1, pp. 13–15.
216
    Id. at p. 26.
                                                                                                 36



                                                                                         63780
       Case 3:19-cv-00335-SDD-EWD                 Document 54         01/28/21 Page 37 of 50




            2. Bad Faith Breach of Contract

        Plaintiff’s claim for bad faith breach of contract fails. Plaintiff alleges that

Allcorn/Alert Middle East breached in bad faith in three ways: (1) by lying to Plaintiff about

the existence of a contract between Alert Middle East and ENOC, (2) by guaranteeing

that Alert Middle East would pay for the equipment when it either lacked the ability to pay

or did not intend to, and (3) by intentionally refusing to perform under the alleged

contract.217 Defendants counter that Plaintiff’s allegation about the non-existence of a

contract between Alert Middle East and ENOC is directly contradicted by the signed

contract between Alert Middle East and ENOC that Plaintiff filed as an exhibit with the

Amended Complaint.218 Defendants further argue that Plaintiff is merely alleging that

Allcorn/Alert Middle East breached the contract and that, because Plaintiff does not allege

sufficient facts to show that the breach was malicious or fraudulent, Plaintiff has not

alleged sufficient facts to support its claim for bad faith breach of contract.219

        Louisiana Civil Code article 1983 provides, “[c]ontracts must be performed in good

faith.” The Louisiana Supreme Court has stated:

        [a]n obligor is in bad faith if he intentionally and maliciously fails to perform
        his obligations. The jurisprudence has consistently held that bad faith as
        used in the context of La. Civ. Code art. 1997 generally implies actual or
        constructive fraud or a refusal to fulfill contractual obligations, not an honest
        mistake as to actual rights or duties. . . .Courts have recognized bad faith is
        more than mere bad judgment or negligence; it implies the conscious doing
        of a wrong for dishonest or morally questionable motives.220




217
    Rec. Doc. No. 47, pp. 10–12.
218
    Rec. Doc. No. 52, p. 3.
219
    Rec. Doc. 45-1, pp. 3–4.
220
    Castille v. St. Martin Par. Sch. Bd., 2016-1028 (La. 3/15/17), 218 So. 3d 52, 56–57.
                                                                                                   37



                                                                                           63780
       Case 3:19-cv-00335-SDD-EWD               Document 54        01/28/21 Page 38 of 50




       Plaintiff argues that “[t]hese fraudulent statements [concerning the ENOC contract

and Allcorn/Alert Middle East’s ability to pay] were made intentionally to induce Plaintiff,

a Louisiana company, to enter into the agreement with Alert Middle East . . .”.221 The

Court finds plausible Plaintiff’s characterization of the statements as occurring before the

parties allegedly contracted. Thus, by Plaintiff’s allegations, these statements came

before the alleged contract was formed and therefore cannot be the basis for a breach of

the duty to perform in good faith.222

       Plaintiff also claims that Allcorn/Alert Middle East breached in bad faith by

intentionally choosing not to perform. This allegation falls short of “maliciously” failing to

perform. Even if Allcorn/Alert Middle East breached the alleged contract, the simple fact

that they did so does not mean they did so in bad faith. The Court is unwilling to allow the

appendage of the word “malicious” to a breach of contract claim to establish a cause of

action for bad faith breach in the absence of additional factual allegations that “nudge”

the “malicious” component across the line from conceivable to plausible.223 In light of the

foregoing, Plaintiff’s claims for bad faith breach of contract are dismissed as to all

Defendants.

           3. Fraud

       Turning to Plaintiff’s fraud claims, “[t]he elements of a Louisiana delictual fraud or

intentional misrepresentation cause of action are: (a) a misrepresentation of a material



221
    Rec. Doc. 47, p. 11.
222
    These allegations are more appropriately considered in the context of a fraudulent inducement claim,
as Plaintiff alleges below.
223
    Twombly, 550 U.S. at 570. Especially since La. Civ. Code. art. 1997 imposes enhanced damages on
obligors in bad faith.
                                                                                                      38



                                                                                             63780
       Case 3:19-cv-00335-SDD-EWD                 Document 54        01/28/21 Page 39 of 50




fact, (b) made with the intent to deceive, and (c) causing justifiable reliance with resultant

injury.”224 “Fraud is a misrepresentation or a suppression of the truth made with the

intention either to obtain an unjust advantage for one party or to cause a loss or

inconvenience to the other.”225

        Plaintiff’s fraud claims are subject to the heightened pleading requirements of Fed.

R. Civ. P. 9(b).226 A party claiming fraud must “state with particularity the circumstances

constituting fraud or mistake. Malice, intent, knowledge, and other conditions of a

person’s mind may be alleged generally.”227 “[T]he pleading requirements of Rule 9(b)

may be to some extent relaxed where . . . the facts relating to the alleged fraud are

peculiarly within the perpetrator’s knowledge.”228 “At a minimum, Rule 9(b) requires

allegations of the particulars of time, place, and contents of the false representations, as

well as the identity of the person making the misrepresentation and what he obtained

thereby.”229 “Put simply, Rule 9(b) requires the who, what, when, where, and how to be

laid out.”230




224
    Guidry v. U.S. Tobacco Co., 188 F.3d 619, 627 (5th Cir. 1999); Kadlec Med. Ctr. v. Lakeview Anesthesia
Assocs., 527 F.3d 412, 418 (5th Cir. 2008).
225
    La. Civ. Code art. 1953.
226
     Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338–39 (5th Cir.2008) (“state-law fraud claims are
subject to the pleading requirements of Rule 9(b)”).
227
    Fed. R. Civ. P. 9(b).
228
    U.S. ex rel. Willard v. Humana Health Plan of Texas Inc., 336 F.3d 375, 385 (5th Cir. 2003) (citing ABC
Arbitrage v. Tchuruk, 291 F.3d 336, 350 (5th Cir.2002)).
229
    Benchmark Elecs., Inc. v. J.M. Huber Corp., 343 F.3d 719, 724 (5th Cir.), opinion modified on denial of
reh'g, 355 F.3d 356 (5th Cir. 2003) (cleaned up).
230
    Id.
                                                                                                         39



                                                                                                63780
        Case 3:19-cv-00335-SDD-EWD                   Document 54         01/28/21 Page 40 of 50




        Plaintiff alleges that Allcorn/Alert Middle East made the following fraudulent

statements or intentional misrepresentations: (1) Allcorn/Alert Middle East had a contract

with ENOC and (2) Allcorn/Alert Middle East would pay for the equipment.231

        Plaintiff’s claim that Allcorn/Alert Middle East fraudulently told Plaintiff they had a

contract with ENOC fails as pled. To be sure, Plaintiff identifies no fewer than nine

communications via email and phone on various dates when Allcorn/Alert Middle East

allegedly told Plaintiff that Allcorn/Alert Middle East had a contract with ENOC.232

However, Plaintiff offers nothing from which the Court can draw the reasonable inference

that Allcorn/Alert Middle East did not have a contract with ENOC. In fact, the only fact-

bearing allegation on the issue is a copy of a signed contract between Allcorn/Alert Middle

East and ENOC—which Plaintiff introduced.233 Plaintiff asserts that this illustrates the

depths of Allcorn/Alert Middle East’s fraudulent behavior, but offers nothing more than

suspicions and bare allegations to disprove the validity of the contract. “Conclusory

allegations and unwarranted deductions of fact are not admitted as true, especially when

such conclusions are contradicted by facts disclosed by a document appended to the

complaint.234 Plaintiff’s fraud claim under this theory must be dismissed.

        Plaintiff claims that Allcorn/Alert Middle East’s statements that they intended to

perform were fraudulent and enticed Plaintiff to enter into the alleged contract. This is

best characterized as a claim for fraudulent inducement, which has the same elements


231
    This section of Plaintiff’s Opposition, like most of it, is lacking in citations to any authorities, much less
controlling ones.
232
    Rec. Doc. No. 47, pp. 12–17.
233
    Rec. Doc. No. 38-15, pp. 1–19.
234
    Associated Builders, Inc. v. Alabama Power Co., 505 F.2d 97, 100 (5th Cir. 1974) (internal citations
omitted); Carter v. Target Corp., 541 F. App'x 413, 417 (5th Cir. 2013).
                                                                                                                40



                                                                                                      63780
       Case 3:19-cv-00335-SDD-EWD                 Document 54         01/28/21 Page 41 of 50




as a basic fraud claim.235 This claim differs from the bad faith breach of contract claim

dismissed above in that this claim centers on Allcorn/Alert Middle East’s actions before

the parties contracted, rather than Allcorn/Alert Middle East’s actions during the

performance of the contract. Moreover, this claim is consistent with Plaintiff’s alternative

theory that Allcorn/Alert Middle East induced Plaintiff to contract with them in the hopes

of leveraging that contract into one with ENOC, regardless of whether Allcorn/Alert Middle

East accepted the order it placed with Plaintiff.236

        Regarding fraudulent inducement, the Fifth Circuit has explained that:

        [G]enerally, there is no inference of fraudulent intent not to perform from the
        mere fact that a promise made is subsequently not performed. However,
        where substantial nonperformance is coupled with other probative factors,
        such as where only a short time elapses between the making of the promise
        and the refusal to perform it, and there is no change in the circumstances,
        an intent not to perform when the promise was made may, in appropriate
        circumstances, be properly inferred.237

“[T]he requisite intent must be coupled with prompt, substantial nonperformance to

demonstrate fraud in the inducement. It must be shown that the defendant promptly

followed through on its intent not to perform by substantially failing to carry out its

obligations under the contract.”238




235
    A claim for fraudulent inducement is a type of fraud claim. Both emanate from La. Civ. Code art. 1953,
and the elements are the same. See Davis v. Karl, No. CIV.A. 10-875, 2010 WL 3312587, at *3 (E.D. La.
Aug. 19, 2010) and the cases cited therein. Shelton v. Standard/700 Associates, 798 So.2d 60, 64 (La.
2001).
236
    Rec. Doc. No. 47, p. 13.
237
    U.S. ex rel. Willard v. Humana Health Plan of Texas Inc., 336 F.3d 375, 386 (5th Cir.2003) (cleaned up).
238
    Id.
                                                                                                         41



                                                                                                 63780
       Case 3:19-cv-00335-SDD-EWD                 Document 54    01/28/21 Page 42 of 50




        Defendants argue that this claim is merely one for breach of contract and not

cognizable as a fraud action.239 Plaintiff merely distinguishes the cases Defendants cite

without providing further support for its own argument.240

        Plaintiff’s theory and the facts of this case make this a close call. A fraud claim

cannot piggyback on a breach of contract claim solely based on an allegation that the

alleged contract-breaker never intended to perform; that was Plaintiff’s bad faith breach

of contract theory. Plaintiff’s theory here is slightly different. Here, Plaintiff alleges that

Allcorn/Alert Middle East convinced Plaintiff to contract with them based on fraudulent

promises of intent to perform. Further, Plaintiff alleges the “plus factors” that the Fifth

Circuit has stated support an actionable fraudulent inducement claim in this context.

        First, Allcorn/Alert Middle East’s nonperformance was prompt. It is difficult to place

exactly when Allcorn/Alert Middle East allegedly breached, but they sent a payment

timeline on December 7, 2018 that provided for payment to Plaintiff on December 17.241

Allcorn/Alert Middle East confirmed the validity of the invoices on December 17, and the

situation deteriorated from there, eventually culminating in Plaintiff’s counsel sending

Defendants a demand letter on April 4, 2019.242

        Second,      Allcorn/Alert     Middle     East’s    nonperformance   was   more   than

“substantial”—it was total. Their only obligation was to pay under the alleged contract,

and they failed to do so.




239
    Rec. Doc. No 45-1, p. 5; Rec. Doc. No. 52, p. 3.
240
    Rec. Doc. No. 47, pp. 17–18.
241
    Rec. Doc. No. 38-1, p. 20.
242
    Rec. Doc. No. 38-2, p. 6; Rec. Doc. No. 38-9, p. 1–3.
                                                                                             42



                                                                                     63780
       Case 3:19-cv-00335-SDD-EWD                 Document 54        01/28/21 Page 43 of 50




        Third, the Fifth Circuit has stated that, in this context, a lack of a change in

circumstances is important.243 Plaintiff asserts ad nauseum that Allcorn/Alert Middle East

backed out of the contract because Allcorn/Alert Middle East’s contract with ENOC either

fell through or never existed, but Plaintiff provides no factual bases for these claims.244

Defendants, for their part, provide no explanation why Allcorn/Alert Middle East backed

out of the order. There are simply no allegations to suggest that there was a change in

circumstances between December 2018 and April 2019 that could explain Allcorn/Alert

Middle East backing out of the alleged contract. Under the applicable precedent, this

leads to the inference that Allcorn/Alert Middle East never intended to perform, as Plaintiff

alleges.245 Of course, were either party to introduce evidence that supports Plaintiff’s

claims as to the ENOC contract, there would be a change in circumstances that would

considerably weaken that inference.

        The Court is mindful of the procedural posture of this case. All reasonable

inferences must be drawn in favor of the Plaintiff, and the Plaintiff’s version of the facts is

accepted as true unless entirely unsubstantiated. Plaintiff has alleged that Allcorn/Alert

Middle East told Plaintiff that they would perform under a contract, then entirely failed to

do so within a short period of time. Because of Plaintiff’s complete failure to set forth more

than conclusory allegations regarding the ENOC contract, there is no basis to conclude

that there was a change of circumstances that would justify Allcorn/Alert Middle East’s




243
    U.S. ex rel. Willard v. Humana Health Plan of Texas Inc., 336 F.3d 375, 386 (5th Cir. 2003).
244
    Which is why Plaintiff’s other fraud theory failed.
245
    U.S. ex rel. Willard v. Humana Health Plan of Texas Inc., 336 F.3d 375 at 386.
                                                                                                           43



                                                                                                   63780
       Case 3:19-cv-00335-SDD-EWD               Document 54       01/28/21 Page 44 of 50




alleged breach. Reading the facts and law generously, the Court finds it plausible that

Allcorn/Alert Middle East never intended to perform.

       Because it is plausible that if Allcorn/Alert Middle East never intended to perform,

representations that they would perform were misrepresentations. The last prong of the

fraudulent inducement claim is detrimental reliance, and Plaintiff alleges that it relied on

these misrepresentations by contracting with Allcorn/Alert Middle East and producing the

equipment Allcorn/Alert Middle East allegedly ordered.246

       Plaintiff’s allegations satisfy the “bare minimum” of Fed. R. Civ. P. 9(b). Plaintiff

alleges that Allcorn/Alert Middle East made the misrepresentations regarding intent to

perform via email and phone throughout December 2018 and into 2019,247 and that the

reason for doing so was to induce Plaintiff to enter into a contract with Allcorn/Alert Middle

East and build the equipment for them.248 “Malice, intent, knowledge, and other conditions

of a person’s mind may be alleged generally,” and Plaintiff makes the requisite

allegations.249 As such, Plaintiff’s fraud theory based on Allcorn/Alert Middle East telling

Plaintiff they would perform survives the Motion.

           4. LUTPA250

       Plaintiff claims that Defendants violated the LUTPA. Plaintiff asserts that it has

standing under the LUTPA as a result of the Louisiana Supreme Court’s “holding” in



246
    Rec. Doc. No. 38, p. 37; Rec. Doc. No. 38-8, p. 1.
247
    Rec. Doc. No. 38, pp. 15–18; Rec. Doc. No. 38-1, pp. 4, 20–24, 26–27; Rec. Doc. No. 38-2, pp. 6–7.;
Rec. Doc. No. 38-3, pp. 15–16.
248
    Rec. Doc. No. 38-11, pp. 3–4; Rec. Doc. No. 38-8, p. 1.
249
    Fed. R. Civ. P. 9(b).
250
    La. R.S. § 51:1401 et seq.

                                                                                                    44



                                                                                            63780
       Case 3:19-cv-00335-SDD-EWD                 Document 54         01/28/21 Page 45 of 50




Cheramie Services, Inc. v. Shell Deepwater Production, Inc.251 However, only three out

of seven justices joined the portion of the opinion that addressed LUPTA standing; as

such, Cheramie is not binding.252 While the Court will assume for the purposes of this

Ruling that the plurality opinion in Cheramie and subsequent state appellate and federal

district court decisions reflect the current state of Louisiana law, some courts have held

the opposite.253

        In many ways, the foregoing fraud analysis obviates the need for a deep dive into

the LUTPA. The parties frame the LUTPA argument the same way as the fraud argument;

Defendants argue that Fed. R. Civ. P. 9(b) is not satisfied and that the lack of “actionable

fraud” forecloses Plaintiff’s LUTPA claim.254 Plaintiff rehashes its arguments in favor of a

determination that its fraud claims are plausible.255

        A majority of the Cheramie court agreed:

        Louisiana Revised Statutes § 51:1405(A) [(the LUTPA)] prohibits any ‘unfair
        or deceptive acts or practices in the conduct of any trade or commerce . . .
        .’ It has been left to the courts to decide, on a case-by-case basis, what
        conduct falls within the statute's prohibition…The courts have repeatedly
        held that, under this statute, the plaintiff must show the alleged conduct



251
    Rec. Doc. No. 47, p. 19; 2009-1633 (La. 4/23/10), 35 So.3d 1053.
252
    See Chaney v. Travelers Ins. Co., 249 So. 2d 181, 184 (La. 1971) (holding that Louisiana courts of
appeals are not bound by opinion of Louisiana Supreme Court not joined by a majority of the justices).
253
    Doctor's Hosp. of Slidell, LLC v. United HealthCare Ins. Co., No. CV 10-3862, 2011 WL 13213620, at
*7 (E.D. La. Apr. 27, 2011) (declining to apply Cheramie and instead relying on Turbos de Acero de Mexico,
S.A. v. American International Investment Corp., 292 F.3d 471, 480 (5th Cir. 2002) which held the opposite);
Swoboda v. Manders, No. CV 14-19-SCR, 2015 WL 8493988, at *2 (M.D. La. Dec. 9, 2015), on
reconsideration, No. CV 14-19-EWD, 2016 WL 1611477 (M.D. La. Apr. 21, 2016) (holding the same, then
reversing on reconsideration).
254
    Rec. Doc. No. 52, p. 4.
255
    Rec. Doc. No. 47, pp. 19–20. Plaintiff primarily relies on an erroneously labeled “Fifth Circuit” case,
Andretti Sports Marketing Louisiana, LLC v. Nola Motorsports Host Committee, Inc, which was actually an
Eastern District of Louisiana case. Andretti Sports Mktg. Louisiana, LLC v. Nola Motorsports Host Comm.,
Inc., 147 F. Supp. 3d 537, 570 (E.D. La. 2015).
                                                                                                         45



                                                                                                 63780
       Case 3:19-cv-00335-SDD-EWD               Document 54        01/28/21 Page 46 of 50




       “offends established public policy and ... is immoral, unethical, oppressive,
       unscrupulous, or substantially injurious.256

       Plaintiff’s claim that Allcorn/Alert Middle East defrauded them by stating that they

had a contract with ENOC fails for the same reasons as above. Plaintiff offers nothing

more than conclusory allegations to suggest that Allcorn/Alert Middle East did not have a

contract with ENOC. In fact, Allcorn/Alert Middle East’s assertions that there was a

contract are buttressed by Plaintiff’s introduction of a signed contract between

Allcorn/Alert Middle East and ENOC into the record.257 Plaintiff’s LUTPA claim under this

theory fails and is dismissed.

       Plaintiff’s other LUTPA theory is based on the same facts as its fraud in the

inducement claim so the preceding analysis is dispositive. Plaintiff has sufficiently alleged

that Alert Middle East/Allcorn never intended to perform and that its statements to the

contrary    were    fraudulent.     Plaintiff   has   thus    alleged    an    “element     of   fraud,

misrepresentation, deception or other unethical conduct” sufficient to state a claim for

relief under the LUTPA.258 Defendants’ Motion is denied as to this theory of recovery

under the LUTPA.

           5. Suit on an Open Account

       Plaintiff argues that it has adequately pled a suit on an open account under La.

R.S. § 2871, and as such is entitled to attorney’s fees if its suit is successful.259


256
    Cheramie Servs., Inc. v. Shell Deepwater Prod., Inc., 2009-1633 (La. 4/23/10), 35 So. 3d 1053, 1059–
1060.
257
    Rec. Doc. No. 38-15, pp. 1–19.
258
    Cheramie Servs., Inc. v. Shell Deepwater Prod., Inc., 2009-1633 (La. 4/23/10), 35 So. 3d 1053, 1059–
1060 (quoting Dufau v. Creole Engineering, Inc., 465 So.2d 752, 758 (La. App. 5 Cir.), writ denied, 468
So.2d 1207 (La.1985)).
259
    Rec. Doc. No. 47, pp. 21–23.
                                                                                                      46



                                                                                             63780
       Case 3:19-cv-00335-SDD-EWD                   Document 54         01/28/21 Page 47 of 50




Defendants argue that this is not a suit on an open account because an open account

“requires ‘a line of credit [] running and is open to future modification because of the

expectations of prospective business dealings [where s]ervices are recurrently granted

over a period of time.’”260 Plaintiffs cite the Louisiana Supreme Court’s decision in Frey

Plumbing Co., Inc. v. Foster for the proposition that “‘La. R.S. 9:2781(D)261 must be

applied as written. Under a plain reading of that statute, there is no requirement that there

must be one or more transactions between the parties, nor is there any requirement that

the parties must anticipate future transactions.’”262 Plaintiffs point out that Flavor-Pic

Tomato, quoted by Defendants, relies on a pre-Frey Louisiana court of appeal case.263

        An examination of Frey informs the analysis. In Frey, the appellate court below

held that the plaintiff-plumber’s work order was not an open account because either (1)

there was only one transaction between the parties and no inclination they intended more

or, alternatively, (2) the work order for plumbing services did not fall within the definition

of a professional services contract for the purposes of the statute.264 The Louisiana

Supreme Court addressed both arguments with the plain language of the statute, which

does not require multiple transactions, anticipated future transactions, or that the account




260
    Rec. Doc. No. 45-1, pp. 7–8 (quoting Flavor-Pic Tomoato Co., Inc. v. Gambino, 2016 WL 1268359 (E.D.
La. March 31, 2016).
261
    Providing the definition of an open account. La. R.S. 9:2781(D) defines an open account as “any account
for which a part or all of the balance is past due, whether or not the account reflects one or more transactions
and whether or not at the time of contracting the parties expected future transactions.”
262
    Rec. Doc. No. 47, p. 21 (quoting 2007-1091 (La. 2/26/08); 996 So.2d 969).
263
    Rec. Doc. No. 47, pp. 21–22.
264
    Frey Plumbing Co. v. Foster, 2007-1091 (La. 2/26/08), 996 So. 2d 969, 972–73.
                                                                                                              47



                                                                                                    63780
       Case 3:19-cv-00335-SDD-EWD                 Document 54        01/28/21 Page 48 of 50




be for professional services.265 The court’s conclusion that “La. R.S. 9:2781(D) must be

applied as written” must be read in context.

        The majority of Louisiana courts to examine the issue, both federal and state, have

concluded that Frey did not create a right to attorney’s fees for every breach of contract

action.266 Rather, while Frey overruled prior case law that required multiple transactions

and/or that the parties anticipate future transactions, it did not affect the basic distinction

between an action on an open account and an action on a contract.267 An open account

is characterized by an indeterminacy of a term, especially total price.268

        Plaintiff argues that an open account exists because Defendants purported to seek

a long-term business relationship, Defendants ordered multiple items over several days,

and Plaintiff created multiple invoices.269 These allegations are not sufficient to allege that

the account between the parties was an open account. The defining characteristic of an

open account, indeterminacy of total price, is absent as is evidenced by the invoices,

quotes, and proposals attached to the Amended Complaint. Moreover, there is no




265
    Id. “In summary, we conclude La. R.S. 9:2781(D) must be applied as written. Under a plain reading of
that statute, there is no requirement that there must be one or more transactions between the parties, nor
is there any requirement that the parties must anticipate future transactions. To the extent the prior case
law has imposed any requirements which are inconsistent with the clear language of La. R.S. 9:2781(D),
those cases are overruled.” Id.
266
    Cong. Square Ltd. P'ship v. Polk, No. CIV.A. 10-317, 2011 WL 837144, at *4–5 (E.D. La. Mar. 4, 2011);
Shamrock Mgmt., LLC v. GOM Fabricators, LLC, 2018-0491 (La. App. 1 Cir. 7/10/19), writ denied, 2019-
01255 (La. 10/21/19), 280 So. 3d 1171; Wood Materials LLC v. Berkley Ins. Co., No. CV 17-10955, 2018
WL 560473, at *3 (E.D. La. Jan. 24, 2018); Doerle Food Servs., L.L.C. v. River Valley Foods, L.L.C., 52,601
(La. App. 2 Cir. 5/22/19), 273 So. 3d 656, 662, reh'g denied (June 20, 2019), writ denied, 2019-01188 (La.
10/15/19), 280 So. 3d 602.
267
    Cong. Square Ltd. P'ship, 2011 WL 837144, at *4–5; Shamrock Mgmt., LLC, 280 So. 3d at 1171; Wood
Materials LLC, 2018 WL 560473, at *3; Doerle Food Servs., L.L.C, 273 So. 3d at 662.
268
    Cong. Square Ltd. P'ship, 2011 WL 837144, at *4–5; Shamrock Mgmt., LLC, 280 So. 3d at 1171; Wood
Materials LLC, 2018 WL 560473, at *3; Doerle Food Servs., L.L.C, 273 So. 3d at 662.
269
    Rec. Doc. No. 47, pp. 21–22.
                                                                                                         48



                                                                                                63780
       Case 3:19-cv-00335-SDD-EWD                Document 54        01/28/21 Page 49 of 50




indeterminacy as to any of the terms of the alleged contracts based on the invoices,

quotes, and proposals. Plaintiff has failed to allege that this is a suit on an open account,

so the claim is dismissed.

        Plaintiff alleges that Alert Middle East is liable for the actions of Allcorn/Alert Middle

East under a single business enterprise theory.270 Defendants argue that Plaintiff’s

required showing is under foreign law.271 Defendants are correct.

        The Fifth Circuit has held that under Louisiana law the state of incorporation

governs the determination of whether to pierce the corporate veil.272 It follows that either

Cyprus (Alert Middle East’s state of incorporation) or Singapore law (Alert Asia’s) controls

the analysis. The parties have not provided the Court with the resources necessary for it

to rule based on foreign law. Thus, the Court orders supplemental briefing on the choice

of law issue and the application of Singapore or Cyprus law, as appropriate, to the single

business enterprise theory.

        Defendants also seek to dismiss Plaintiff’s request of specific performance as a

remedy;273 Plaintiff opposes.274 In terms of both procedure and discovery, this case is in

its infancy, and the Court will defer ruling on remedies until the parties have further

developed the facts.




270
    Rec. Doc. No. 47, pp. 23–25.
271
    Rec. Doc. No. 44-1, p. 13.
272
    Patin v. Thoroughbred Power Boats Inc., 294 F.3d 640, 647 (5th Cir. 2002).
273
    Rec. Doc. No. 45-1, pp. 8–9.
274
    Rec. Doc. No. 47, pp. 22–24.
                                                                                                49



                                                                                        63780
          Case 3:19-cv-00335-SDD-EWD       Document 54     01/28/21 Page 50 of 50




III.      CONCLUSION

          For the reasons set forth above, Defendants’ Motion to Dismiss275 under Rule

12(b)(2) and Rule 12(b)(5) is DENIED. Defendants’ Partial Motion to Dismiss276 under

Rule 12(b)(6) is GRANTED in part and DENIED in part. The Court requests supplemental

briefing on: (1) what country’s law controls the single business enterprise theory issue,

and (2) the application of that law to the facts of this case. Defendants shall have 20 days

from the date of this Ruling to address these arguments. Plaintiff will have 10 days from

the filing of Defendants’ supplemental brief to respond. The Parties will attach as exhibits

every document referenced therein.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on January 28, 2021.




                                       S
                                     CHIEF JUDGE SHELLY D. DICK
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




275
      Rec. Doc. No. 44.
276
      Rec. Doc. No. 45.
                                                                                           50



                                                                                   63780
